12-10202-mew           Doc 6726        Filed 09/04/19 Entered 09/04/19 17:13:21                     Main Document
                                                   Pg 1 of 2



     UNITED STATES BANKRUPTCY COURT
     SOUTHERN DISTRICT OF NEW YORK

                                                             )
     In re:                                                  )      Chapter 11
                                                             )
     EASTMAN KODAK COMPANY,1                                        Case No. 12-10202 (MEW)
                                                             )
                              Reorganized Debtor.            )
                                                             )
                                                             )

        ORDER ENFORCING THE DISCHARGE AND INJUNCTION PROVISIONS OF
             THE CONFIRMATION ORDER AND THE CHAPTER 11 PLAN

              Upon the motion (the “Motion”)2 of Eastman Kodak Company (the “Reorganized

 Debtor”), on behalf of itself and its affiliates (collectively, as applicable, the “Debtors”), for entry

 of an order, pursuant to sections 105(a), 524, and 1141 of the Bankruptcy Code, enforcing the

 discharge and injunction provisions of the Reorganized Debtor’s Plan; and it appearing that this

 Court has jurisdiction to consider the Motion pursuant to 28 U.S.C. §§ 157 and 1334, in addition

 to Article 14 of the Plan and paragraphs 82 and 144 of the Confirmation Order; and it appearing

 that venue of these chapter 11 cases and the Motion in this district is proper pursuant to 28 U.S.C.

 §§ 1408 and 1409; and it appearing that this matter is a core proceeding pursuant to 28 U.S.C.

 § 157(b); and this Court having determined that the relief requested in the Motion is in the best

 interests of the Debtors, their estates, their creditors and other parties in interest; and it appearing

 that proper and adequate notice of the Motion has been given and that no other or further notice is

 necessary; and the Court having considered the objection of Travelers at a hearing held on



 1
           The Reorganized Debtor in this chapter 11 case, along with the last four digits of its federal tax
 identification number, is: Eastman Kodak Company (7150). The location of the Reorganized Debtor’s corporate
 headquarters is: 343 State Street, Rochester, NY 14650.
 2
       Capitalized terms that are not defined herein have the meanings ascribed to such terms in the Motion.
12-10202-mew          Doc 6726    Filed 09/04/19 Entered 09/04/19 17:13:21               Main Document
                                              Pg 2 of 2



 September 4, 2019 (the “Hearing”); and after due deliberation thereon; and good and sufficient

 cause appearing therefor for the reasons set forth at the Hearing;

                 IT IS HEREBY ORDERED THAT:

                 1.      The Motion is GRANTED as set forth herein.

                 2.      Travelers and Lumbermens are permanently enjoined and barred from

 asserting claims for indemnification and defense against the Reorganized Debtor based on the

 Settlement Agreements (as defined in and attached to the Motion). This injunction and bar applies,

 without limitation, to any suit, proceeding, action, litigation or arbitration, brought in law or equity,

 brought in court or otherwise.

                 3.      The Reorganized Debtor is authorized to take all actions necessary to

 effectuate the relief granted in accordance with the Motion and pursuant to this Order.

                 4.      The terms and conditions of this Order will be immediately effective and

 enforceable upon its entry.

                 5.      The Reorganized Debtor’s Chapter 11 Case is hereby closed effective as of

 the date of this Order; provided however, that this Court shall retain jurisdiction to hear and to

 determine all matters arising from or related to implementation of this Order and shall retain such

 jurisdiction as is provided in Article XIV of the Plan.

 Dated: New York, New York
        September 4, 2019


                                         s/Michael E. Wiles
                                         Hon. Michael E. Wiles
                                         United States Bankruptcy Judge




                                                    2
